Citation Nr: 1125979	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  00-03 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In October 2004, the Board denied entitlement to service connection for hepatitis C.  In August 2005, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand this claim to the Board.  In May 2006, the Board remanded the case for further evidentiary development.

In February 2008, the Board again denied entitlement to service connection for hepatitis C.  In August 2009, the Court again granted a Joint Motion to remand this claim to the Board.  In December 2009, the Board again remanded the case for further evidentiary development.  The requested development was completed, and the Remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

Hepatitis C was not shown in service or for several years thereafter, and the most probative evidence fails to link the Veteran's current hepatitis C to any incident of his active service.


CONCLUSION OF LAW

The Veteran's current hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an October 1998 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence must be submitted by him.  Thereafter, in September 2000, October 2002, June 2006, and June 2010 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  The June 2006 letter, as well as a January 2010 letter, also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in August 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment records and examination reports, private treatment records, medical treatise information, a VA training letter, a prior rating decision pertaining to another veteran unrelated to the current appeal, a copy of a presentation, and VA medical opinions.

Moreover, the Board concludes that there has been substantial compliance with Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran was asked to provide information concerning treatment providers in January 2010 and June 2010 letters, but he did not respond.  Thus, no further action could be taken to obtain additional treatment records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."). 

In addition, the Board notes that the December 2009 Remand directives requested that a VA examination be conducted by a specialist in gastroenterology or infectious disease and an opinion concerning the relationship between hepatitis C and service be provided.  The Board acknowledges that a physician assistant conducted the August 2010 VA examination and that the physician who subsequently rendered the March 2011 VHA medical opinion did not also examine the Veteran.  As a general rule, VA is not prohibited from having nurse practitioners or physician assistants conduct examinations, as VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner, or physician's assistant.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  

However, in the current case, the issue is not whether the Veteran currently has hepatitis C (because his current diagnosis of hepatitis C has already been confirmed by the medical evidence of record); rather, it is whether his current hepatitis C is related to any incident of his active service.  In that regard, a physician with sufficient expertise did indeed render the opinions requested in the Board's December 2009 Remand instructions after the physician assistant examined the Veteran.  Therefore, the Board concludes that the Remand directives were substantially complied with, and the Veteran is not prejudiced by adjudication of the claim at this time.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim for service connection, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's service treatment records are negative for any complaints, findings, or treatment of hepatitis C.  At the time of his service enlistment examination in March 1982, he denied any history of hepatitis on an accompanying report of medical history.  In May 1983, he sustained a laceration to his right hand which required stitches.  In August 1984, the Veteran complained of a five-day history of nausea, fever, drowsiness, diarrhea, and body aches, and was assessed with minor flu.  Three days later in August 1984, he was given suturing for a deep laceration on his forehead, which was noted in one report to be the result of an animal or human bite, and noted in another report the same day to be the result of someone hitting him with a fist on the forehead.  Later in August 1984, he complained of nausea and stomach cramps, and was assessed with possible viral syndrome.  In October 1984 and July 1985, the Veteran certified over his own signature on a Dental Patient Health Questionnaire that he had never had hepatitis.  In February 1985, he was assessed with a possible infection from a small superficial abrasion under a short leg walking cast on his left lateral leg, noted to be apparently from a saw used for cast removal.  In August 1985, the Veteran signed a statement indicating that he did not wish to undergo a service separation examination.

Following the Veteran's discharge from service, a May 1986 private treatment record noted that the Veteran had a tattoo on his chest.  A May 1989 private abdominal ultrasound indicated that the gallbladder, the common liver duct, and the basic echo pattern of the liver all were normal.  However, a May 1989 private treatment record and accompanying laboratory testing indicated that the Veteran had non-A, non-B hepatitis.  Private laboratory testing from 1989 to 1992 reflected elevated AST (SGOT) and ALT (SGPT) levels.

A November 1994 private treatment record noted that the Veteran tested positively for hepatitis C.  In a June 1996 treatment summary, a private physician stated that over the past two years the Veteran was noted to have elevated liver enzymes and had tested positively for hepatitis C in 1994 while in a rehabilitation program for treatment of drug and alcohol abuse.  The Veteran admitted to having one episode of intravenous drug abuse and also several sexual encounters with different female partners.  An impression was rendered of abnormal liver enzymes with positive hepatitis serology suggesting that the Veteran most likely had chronic hepatitis C virus.  An August 1996 private liver biopsy revealed the presence of chronic hepatitis C with early cirrhosis.

A September 1998 VA treatment record noted the Veteran's belief that his current hepatitis C had originated by tattooing while in the service.  It was also noted that he had had multiple hospital admissions for drug addiction.  On his January 2000 VA Form 9, the Veteran asserted that he had never injected any drugs in service, but contended that he had numerous shots in service from a jet injector as well as an in-service infection in his left leg due to a cast being cut off.

In a February 2000 letter, the Veteran's private physician stated that he could not definitely attribute the Veteran's hepatitis C infection to a specific incident.  He noted that the Veteran had become jaundiced in September 1989 and was negative at that time for hepatitis A and hepatitis B, and that the Veteran had been diagnosed with hepatitis C in 1994.  The private physician noted that the Veteran's risk factors for hepatitis C included receiving multiple vaccinations in service, receiving a skin laceration from an orthopedic saw while having a cast removed, working as a health care worker at a private hospital (including working with sterilizers, wheelchairs, and beds), cocaine abuse, and having a tattoo placed on his chest.  The private physician noted, "It is estimated that veterans have a 500 times greater risk of having Hepatitis C..." but cited no source or medical treatise to support this statement.  The private physician concluded that he could not definitively identify a single source of the Veteran's hepatitis C as the Veteran had multiple risk factors.

In a May 2000 VA medical opinion, a VA physician stated that, after reviewing the Veteran's claims file, it was difficult to identify the most likely cause of the Veteran's hepatitis C, but went on to opine that the mostly likely cause of his hepatitis C was service-connected.  The VA physician cited the following reasons and observations for her conclusion: the February 2000 private physician's statement that veterans have a "500 percent risk" of having hepatitis C; a VA screening study published in November 1999 suggesting that 18 percent of veterans are infected with the hepatitis C virus; the Veteran's August 1996 liver biopsy which showed chronic hepatitis C; the contention that the Veteran got shots from a jet injector in service; and the fact that the Veteran was treated for nausea, fever, drowsiness, diarrhea, and body aches in service in August 1984.  The VA physician stated that the natural history of chronic hepatitis C appeared to span several decades, and may be more prolonged when the hepatitis C virus infection occurred earlier in life.  She opined that it was likely that the Veteran was exposed at age 18 or 19, and cited a treatise noting that cirrhosis may not develop for many years.  The VA physician also opined that that it was very likely that jet injectors in 1982 did not have disposable needles, and that there was a great chance that the needle used on the Veteran may have been used on somebody who was a hepatitis C carrier.  The VA physician further opined that the "minor flu" assessed in the Veteran in August 1984 could also have been at least as likely as not the symptoms of hepatitis C infection.  The VA physician concluded by acknowledging that she was not a gastroenterologist or an infectious disease specialist, but nevertheless felt she was qualified to respond to the inquiry for a medical opinion.

Along with her medical opinion, the May 2000 VA physician submitted a copy of the November 1999 study which she had cited therein.  Such report characterized the hepatitis C virus as "a virus that lingers undetected for decades but after 20 years may suddenly flare up."  The study also noted that among the risk factors associated with hepatitis C virus infection, intravenous drug abuse overwhelmed all other factors.

The Veteran underwent a VA infectious diseases examination in October 2002.  On that occasion, it was noted that he had developed acute hepatitis in 1989 at a time when he was drinking heavily.  Risk factors were noted to include using intravenous cocaine once, getting a tattoo in 1984, having an abrasion under a cast probably caused by a saw in service, and having an injection with a pressure gun in service.  The examiner opined that, with the evidence that the Veteran had classic acute hepatitis in 1989, it appeared that this was where his hepatitis C came from.  The examiner further noted that the Veteran had no clear-cut risk factors for hepatitis in that time period that he could recall, but that it was likely that this was where he contracted hepatitis C.

In an August 2003 addendum, the October 2002 VA examiner noted that the Veteran was discharged from service in 1985 but did not develop acute hepatitis C until 1989, at which time he had been drinking.  The examiner stated that the Veteran's risk factors must be one to six months prior to 1989 when he had hepatitis.  Therefore, the examiner concluded that the Veteran would have been out of the service at the time he developed his risk factors (which included remote intravenous cocaine usage and tattoos).  The examiner acknowledged that the Veteran had a tattoo in 1984, but concluded that this could not be the risk factor for his acute hepatitis C because it was too remote.  The examiner reiterated that the Veteran could not recall any risk factors in the time period prior to his hepatitis C.  Therefore, the examiner concluded that there was no risk factor more likely than the other to be the cause, but that it must be something within six months of the Veteran's 1989 illness.

In December 2003, the Veteran submitted an August 2003 redacted rating decision for another veteran which granted entitlement to service connection for hepatitis C, as well as a copy of a presentation pertaining to jet injectors.  The presentation did acknowledge that the transmission of the hepatitis C virus by air gun had not been documented to date, but that it was entirely possible that the virus could be transmitted in this fashion.

A May 2006 VA treatment record noted that the Veteran acquired hepatitis C in the 1980s from drug use, and that he continued to actively use cocaine, heroin, and alcohol.

The Veteran underwent a VA liver, gall bladder, and pancreas examination in December 2006.  On that occasion, the examiner diagnosed the Veteran with hepatitis C and noted that the Veteran had multiple risk factors prior to and after the military.  However, the examiner concluded that she was unable to confirm whether a human bite took place in the military, which certainly could be a risk factor for hepatitis C.  She pointed out that the Veteran was diagnosed in 1989, which was several years after being discharged from the military.  Furthermore, she noted the differences between the opinions of the October 2002 VA examiner (who opined that the Veteran's hepatitis C occurred within six months of the acute infection in 1989) and the May 2000 VA physician (who opined that the hepatitis C could be a dormant disease).  The examiner concluded that, without speculation, she was unable to provide an opinion other than that the Veteran's risk factors outside the military were much greater than his risk factor in the military of inoculation.

In August 2007, the Board requested a medical advisory opinion from a VA hepatologist regarding the etiology of the Veteran's current hepatitis C.  In October 2007, a VA specialist in gastroenterology and hepatology reviewed the claims file.  The specialist noted that hepatitis C testing was not yet available in 1989 at the time when the Veteran was diagnosed with non-A, non-B hepatitis, and therefore it was difficult to precisely date the Veteran's acquisition of hepatitis C.  The specialist further noted that the Veteran's service treatment records did not document a history to suggest acute or chronic liver disease.  In-service risk factors as reported by the Veteran were noted to include multiple vaccinations, a skin laceration from an orthopedic saw while a cast was removed, and a tattoo placed in 1984.  The specialist noted that the Veteran did not report occupational blood or body fluid exposure while on active duty, nor was there any documentation of a medical position (such as medic or corpsman) or deployment to a combat zone while on active duty.  Civilian risk factors as reported by the Veteran were noted to include intravenous drug use, multiple sexual partners, incarceration, health care employment, and ethanol and cocaine abuse.

The October 2007 VA specialist also cited the following findings from medical studies.  It was estimated that 60 percent of newly acquired hepatitis C infections were associated with injection drug use and 21 percent with high-risk sexual exposures.  In addition to intravenous drug use, the duration of incarceration was associated with increased rates of hepatitis C.  Intranasal cocaine abuse had been implicated as a risk factor for hepatitis C transmission.  Vaccinations in the United States had not been associated with hepatitis C transmission, and case control studies performed by the Centers for Disease Control (CDC) found no association between hepatitis C and military service, tattooing, or medical procedures.  The specialist concluded that, considering the low likelihood of hepatitis C transmission with the risk factors listed on active duty, and the higher likelihood of transmission with risk factors associated with the Veteran's civilian life, the Veteran's chronic hepatitis C was most likely acquired in a manner unrelated to his military service.

Pursuant to the Board's December 2009 remand, the Veteran underwent another VA liver, gall bladder, and pancreas examination in August 2010, which was conducted by a physician assistant.  On that occasion, it was noted that the Veteran was discharged from service in 1985 and developed acute hepatitis C in 1989.  It was also noted that he had a long history of alcohol abuse.  The Veteran's in-service risk factors for chronic liver disease were noted to include tattoo, blood exposure, and high risk sexual practices.  His post-service risk factors for chronic liver disease were noted to include intravenous drug use, high risk sexual practices, and repeated body piercing.  The Veteran asserted that he used intravenous drugs in the military (and not after), but the examiner noted that all of the Veteran's medical records stated that such use was after service.  The examiner diagnosed the Veteran with hepatitis C and opined that his hepatitis C was less likely as not (less than 50/50 probability) caused by or a result of service.  The examiner noted that the Veteran acquired acute hepatitis C in 1989, which was years after his time in the service.  The examiner then stated that the incubation period varies from two to twenty-six weeks.  The examiner concluded that it was very unlikely that risk factors in the military caused the hepatitis C, and that the Veteran's number one risk factor was the intravenous drug abuse.

In February 2011, the Board requested a medical advisory opinion from a VA hepatologist regarding the etiology of the Veteran's current hepatitis C.  In March 2011, a VA specialist in gastroenterology reviewed the claims file.  The Veteran's in-service risk factors for hepatitis C were noted to include multiple sexual partners (but no sex with a known intravenous drug user), tattoo, and an abrasion under a cast possibly caused by an orthopedic saw.  However, the specialist noted that for the Veteran's service, there were no reports suggestive of acute hepatitis or jaundice, as well as no reports of blood transfusion or blood products, significant exposure to blood, sharing needles, or intravenous drug use.  The Veteran's post-service risk factors for hepatitis C were noted to include injection drug use (reported only after the service), body piercing, increased alcohol use (with last alcohol use reported in 2008), incarceration, and tattoos.

The March 2011 VA specialist opined that, without further evidence for a common identifiable source and/or strong risk factors for hepatitis C (such as injection drug use, sharing needles, blood transfusion, history of sex with an intravenous drug user) during the service, it was less likely that the hepatitis C arose during the service.  The specialist also opined that the reported in-service viral syndrome with nausea and abdominal cramps without a clear associated exposure to blood and/or known infected person (as described above) was less likely to be related to acute hepatitis C infection.  The specialist further opined that review of the record suggested that the most likely source for the hepatitis C virus infection was the reported intravenous drug use following the service.  The specialist stated that with the report of intravenous drug use, which was the most common and strongest risk factor (odds ratio = 49.6), the Veteran's other reported risk factors were rated as follows: hand laceration (less likely); animal or human bite (less likely); multiple vaccinations (less likely); superficial abrasion (less likely); intravenous drug use (as above) (more likely); tattoos (less likely); multiple sexual partners (less likely); incarceration (less likely); cocaine abuse (less likely); and employment in the health care field (less likely).

Upon review of the record, the Board finds that service connection for hepatitis C is not warranted.  The Veteran's service treatment records are negative for any complaints, findings, or treatment of hepatitis C.  Further, post-service private treatment records reflect that the Veteran was not diagnosed with non-A, non-B hepatitis until May 1989 (more than three years after his service discharge) and was not diagnosed with hepatitis C until November 1994 (more than nine years after his service discharge).

The Board notes that the March 2011 VA physician is a specialist in gastroenterology and was the only health care professional throughout the record to consider all of the Veteran's reported hepatitis C risk factors.  In this regard, the March 2011 VA specialist reviewed the claims file, considered the Veteran's service treatment records and post-service treatment records, and provided rationale for his opinions that: (1) it was less likely that the Veteran's hepatitis C arose during service; (2) the reported in-service viral syndrome with nausea and abdominal cramps was less likely to be related to acute hepatitis C infection; (3) the most likely source for the Veteran's hepatitis C virus infection was the reported intravenous drug use following the service; and (4) the Veteran's other reported risk factors (hand laceration, animal or human bite, multiple vaccinations, superficial abrasion, tattoos, multiple sexual partners, incarceration, cocaine abuse, and employment in the health care field) were less likely the source for the Veteran's hepatitis C.  For these reasons, the opinions by the March 2011 VA specialist are of greater probative value than the other medical opinions of record as well as the Veteran's own contentions regarding the etiology of his current hepatitis C.

While the Board acknowledges that the May 2000 VA physician provided a favorable opinion, that physician conceded she was not a specialist in gastroenterology or infectious disease, and her opinion was based, in part, upon an unsubstantiated statement by a private physician that veterans have a 500 times greater risk of having hepatitis C.  Moreover, the VA physician providing the opinion in May 2000 did not discuss the impact of the Veteran's drug abuse on her conclusion, despite providing a November 1999 study noting that among the risk factors associated with hepatitis C virus infection, intravenous drug abuse overwhelmed all other factors.  Such risk factor has also been identified by the 2007 and 2011 specialists as being a significant risk factor.  Thus, the May 2000 opinion by the VA physician is entitled to less probative value.  

Although the Veteran has a history of being employed as a health care worker at a private hospital, there is nothing in the record to establish that he possesses specialized knowledge concerning hepatologic disorders, or is qualified to determine the etiology of any symptoms of such.  Moreover, whether symptoms he experienced in service or following service are in any way related to his current symptoms requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Therefore, the Board concludes that the Veteran's own contentions regarding the etiology of his current hepatitis C are significantly less probative than the medical evidence of record, particularly the opinions rendered by the March 2011 VA specialist who has more training and expertise in this area.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Furthermore, the Board acknowledges the Veteran's contentions at his August 2010 VA examination that one of his in-service risk factors for chronic liver disease was blood exposure, and that he used intravenous drugs in the military (and not after).  However, the Board finds that such contentions are not consistent with the other evidence of record.  In this regard, the Veteran's service treatment records are entirely negative for any sort of foreign blood exposure, and the post-service medical evidence of record consistently reflects that the Veteran did not begin to use intravenous drugs until after his discharge from service.  In fact, on his January 2000 VA Form 9, the Veteran himself asserted that he had never injected any drugs in service.  Accordingly, the Board finds that the Veteran's aforementioned contentions at his August 2010 examination are less credible and probative than 
the medical evidence documented throughout the record and considered by the March 2011 VA physician.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  In any event, service connection may not be granted for disability that is the result of a veteran's abuse of alcohol or drugs.  See 38 C.F.R. § 3.301(d) (2010).  Thus, even if the Veteran incurred hepatitis C through the use of illegal drugs during service, it would not be deemed in the line of duty.  Id.; see also 38 U.S.C.A. § 105(a).

The Board also acknowledges that the Veteran submitted a copy of a prior decision for a different veteran, wherein service connection was granted for hepatitis C based on facts and evidence specific to that case.  However, because the current case requires the Board to analyze entirely different facts and evidence, the Board cannot apply findings and conclusions in other decisions to the instant case.  Instead, the instant case must be decided based on the facts and evidence specific to this Veteran's case.

In sum, the Board finds that the most competent and probative evidence indicates that the Veteran's current hepatitis C is not shown to have been incurred or aggravated during his active service, nor was hepatitis C shown in service or for several years thereafter, and the most probative evidence fails to link his current hepatitis C to any incident of his active service.  Accordingly, service connection for hepatitis C is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


